Citation Nr: 9922921	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-28 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to dependents' educational assistance under 
Chapter 35, Title 38, United States Code.

3.  Entitlement to service connection for nonservice-
connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.  He died on February [redacted], 1997.  The 
appellant is the veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 10, 1997, decision letter from 
the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for the 
cause of the veteran's death and nonservice-connected death 
pension benefits.  A notice of disagreement was received in 
July 1997.  A statement of the case was issued in August 
1997.  A substantive appeal regarding the issue of service 
connection for the cause of the veteran's death was received 
in September 1997.  A substantive appeal regarding the issue 
of nonservice-connected death pension benefits was received 
June 15, 1998.

The issues for appellate consideration have been expanded to 
include entitlement to eligibility to dependents' educational 
assistance under Chapter 35, Title 38, United States Code in 
view of Harris v. Derwinski, 1 Vet. App. 180 (1991); Akles v. 
Derwinski, 1 Vet. App. 118 (1991); and Myers v. Derwinski, 
1 Vet. App. 127 (1991).  In a April 1998 rating decision the 
RO denied the appellant's claim.  A supplemental statement of 
the case was issued in April 1998.  The representative filed 
a substantive appeal in June 1998.

The issue of entitlement to service connection for 
nonservice-connected death pension benefits has been remanded 
to the RO while decisions regarding the issues of service 
connection for the cause of the veteran's death and 
eligibility to dependents' educational assistance under 
Chapter 35, Title 38, United States Code have been rendered.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1997.  The death 
certificate lists the cause of death as congestive heart 
failure of 12 hour's duration due to pneumonia of unknown 
duration and due to Huntington's Chorea of many year's 
duration.  No autopsy was performed.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability; nor was any claim for 
service connection pending before the VA. 

3.  Competent medical evidence which links congestive heart 
failure, pneumonia or Huntington's Chorea to service has not 
been submitted.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

The appellant, the veteran's widow seeks service connection 
for the cause of the veteran's death.  She asserts that the 
veteran suffered from Huntington's Chorea the last ten years 
of his life and, if the condition preexisted service, his 
period of service could have aggravated the condition.  She 
also stated that, as the veteran was in very poor health the 
last ten years of his life, she lost a great amount of income 
because she had to forego working to care for the veteran.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and congestive heart failure or Huntington's Chorea 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312(a) (1998).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1998).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (1998).

The threshold question to be addressed is whether or not the 
appellant has presented a well-grounded claim for service 
connection for the cause of the veteran's death.  If she has 
not presented a well-grounded claim, then the appeal must 
fail and there is no duty to assist further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1992).  Case law provides that, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence that justifies 
a belief by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The "quality and quantity" of the evidence required to meet 
the statutory burden of presenting a well grounded claim will 
"depend upon the issue presented by the claim."  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  Where the issue is 
factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991).  Cartright v. Derwinski, 2 Vet. App. 
24 (1991).  However, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect the claim is "plausible" or "possible" 
is required.  Murphy at 81.  An appellant cannot meet the 
burden imposed by section 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Tirpak at 611; Grottveit at 92, 93 (1993).

For service connection to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.).  Caluza v. Brown, 7 Vet. App. 
498 (1995). For a claim of service connection for the cause 
of the veteran's death to be well grounded, there must be 
competent medical evidence that an established service-
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

The veteran's service medical records are completely negative 
for findings or diagnoses of congestive heart failure, 
pneumonia or Huntington's Chorea.  "Huntington's disease, 
also known as hereditary chorea, is 'a progressive disorder 
usually beginning in young to middle age, consisting of a 
triad of choreoathetosis, dementia, and autosomal dominant 
inheritance with complete penetrance;' penetrance is the 
'frequency, expressed as a fraction or percentage, of 
individuals who are phenotypically affected, among persons of 
an appropriate genotype.'  Stedman's Medical Dictionary 1285, 
333, 1320 (26th ed. 1995)."  Dean v. Brown, 8 Vet. App. 449, 
451 (1995).

The RO attempted to obtain post-service medical records but 
the appellant did not respond to requests for information 
regarding such records.

The veteran died in February 1997.  The death certificate 
lists the cause of death as congestive heart failure of 12 
hour's duration due to pneumonia of unknown duration and due 
to Huntington's Chorea of many year's duration.  No autopsy 
was performed.  At the time of his death, service connection 
was not in effect for any disability.  

As the veteran was not service-connected for any disability, 
for the appellant's claim of entitlement to service 
connection for the cause of the veteran's death to be found 
well grounded, the appellant must show medical evidence that 
the congestive heart failure, pneumonia or Huntington's 
Chorea which caused the veteran's death was due to service.  

The Board concludes that the claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  The veteran's claims file contains no medical 
evidence showing that congestive heart failure, pneumonia or 
Huntington's Chorea had its onset in service or that 
congestive heart failure or Huntington's Chorea was present 
to a compensable degree within one year following discharge 
from service.  Therefore, the second prong of the Caluza test 
has not been met with regard to the claim.  This being the 
case, the Board must find the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not well grounded.

The only opinion that has linked the veteran's death with 
service are the appellant's own allegations.  Specifically, 
she contends that the veteran's period of service could have 
aggravated his Huntington's Chorea.  The Board notes that 
Huntington's Chorea is defined as an hereditary disease.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of VA disability law.  38 C.F.R. 
§ 3.303(c).  However, service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole establishes that 
it was aggravated in service within the meaning of VA law and 
regulations.  Monroe v. Brown, 4 Vet. App. 513 (1993); VA 
General Counsel Opinion (OGC) Prec. 82-90 (July 18, 1990) 
(originally issued as OGC Prec. 1-85 (Mar. 5, 1985)).  
However as noted above, lay evidence is inadequate to 
establish a medical nexus between the cause of the veteran's 
death and service.  There is no medical evidence of 
Huntington's Chorea either prior to or during the veteran's 
active service.  The appellant is not medically trained and 
is not competent to testify as to the cause of the veteran's 
death or whether the veteran's period of service aggravated 
his Huntington's Chorea.  Consequently, she has not met the 
initial burden under 38 U.S.C.A. § 5107(a) as the lay 
evidence submitted does not cross the threshold of mere 
allegation.  Thus, the claim is not well grounded as it lacks 
plausibility.

II.  Eligibility for Dependents' Educational Assistance 
Benefits 
under Chapter 35, Title 38, United States Code.

The appellant contends that entitlement to eligibility for 
dependents' educational assistance benefits under Chapter 35, 
Title 38, United States Code is warranted. 

For the purposes of dependents' educational assistance under 
38 U.S.C., Chapter 35, the child, spouse or surviving spouse 
of a veteran will have basic eligibility: (a) if the veteran: 
(1) was discharged from service under conditions other than 
dishonorable, or died in service, and (2) had a permanent 
total service-connected disability, or (3) had a permanent 
total service-connected disability in existence at the date 
of his death, or (4) died as a result of a service- connected 
disability, or (5) is on active duty as a member of the Armed 
Forces and now is, and, for a period of more than 90 days, 
has been listed by the Secretary concerned as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power; and (b) the service-connected disability 
or death was the result of active service.  38 C.F.R. § 3.807 
(1998).

The Board notes that the veteran did not die in service, have 
a permanent and total service-connected disability at the 
time of his death, or die as a result of a service-connected 
disability.  Furthermore, section one of this decision has 
denied service connection for the cause of the veteran's 
death.  Therefore, the veteran does not meet the basic 
eligibility criteria found in § 3.807.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 


ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded and 
is therefore denied.

Entitlement to eligibility for dependents' educational 
assistance 
benefits under to Chapter 35, Title 38, United States Code, 
is denied.


REMAND

The Board has reviewed the procedural history regarding the 
issue of entitlement to nonservice-connected death pension 
benefits and has determined that this issue must be returned 
to the RO for clarification and additional action.  Appellate 
review is initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished.  The notice of disagreement must be filed within 
one year of the date of mailing of the result of the initial 
review or determination.  A substantive appeal must be filed 
within 60 days from the date the RO mails the statement of 
the case to the appellant or within the remainder of the one-
year period from the date of the notification of the 
determination, whichever period ends later.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(a), (b) 
(1998).

By decision letter on June 10, 1997, the RO denied service 
connection for the cause of the veteran's death and 
nonservice-connected death pension benefits and notified the 
appellant of her appellate rights.  A notice of disagreement 
regarding both issues was received in July 1997.  A statement 
of the case regarding both issues was issued in August 1997.  
In September 1997, the appellant submitted VA Form 9 which 
only addressed the cause-of-death issue.  In a June 15, 1998 
statement, the appellant's representative raised the issue of 
nonservice-connected pension benefits.  As noted, the 
pertinent regulations require that a substantive appeal must 
be received within the applicable time period.

Recently, the portion of the Office of the VA General Counsel 
(GC) which represents the VA before the U.S. Court of Appeals 
for Veterans Claims (formerly the U.S. Court of Veterans 
Appeals (Court)) has filed many motions, which have been 
granted by the Court, to remand cases to the Board where the 
Board dismisses or denies on the basis that a timely 
substantive appeal was not filed when that was not the issue 
considered by the RO.  The GC feels that the Board must 
address the question of prejudice to the veteran by the 
Board's consideration of a new issue.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The GC felt the remedy was a remand to 
the veteran to ensure that adequate notice has been given and 
to give an opportunity to present argument and additional 
evidence on the matter of whether a timely substantive appeal 
had been filed.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should give the appellant an 
opportunity to raise arguments and 
additional evidence on the issue of 
whether a timely substantive appeal had 
been filed regarding the issue of 
entitlement to nonservice-connected death 
pension benefits.  Then the RO should 
review the issue of whether a timely 
substantive appeal has been received in 
this case.  If that issue is not resolved 
in favor of the appellant, she and her 
representative should be furnished her 
appellate rights.  If it is found that a 
timely appeal was furnished, the RO 
should so inform the appellant and notify 
her that the Board may find that the 
substantive appeal was not timely 
submitted.  If it is found that a timely 
substantive appeal was filed, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	K. J. ALIBRANDO 
	Acting Member, Board of Veterans' Appeals

 

